DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment to the specification on p. 129 satisfies the requirements for sequences recited in the specification.
The rejection of claims 44, 50 and 135 are moot in view of the cancellation of the claims.
The rejection of claim 147 under 35 USC 112(b) as reciting “Use of the composition of claim 103…” is withdrawn in view of the amendment to the claim and because the claim now clearly is drawn to a method of treating cancer, delaying cancer progression or enhancing a cancer-specific immune response in a subject in need thereof, comprising administering the agonist antibody that specifically binds human CD137 and an optional pharmaceutically acceptable carrier (which is the composition recited claim 103) in combination with a second medicament comprising the PD-1 antagonist (of claim 103), and optionally a pharmaceutically acceptable carrier.  This claim has an active method step and is not indefinite (see MPEP § 2173.05(q)).
The rejections of claims  1, 3, 4, 6, 7, 12, 13, 16, 18, 44, 56-57, 62, 80, 82, 84, 87, 89, 98, 103, 125, 136-137, 143 and 147 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in view of the amendment to and cancellation of claims, specifically that independent claims 1 and 103 now require the agonistic monoclonal antibody that specifically binds human CD137 with an affinity (KD) of about 30-100 nM, or that binds to an epitope on human CD137 comprising K114 of SEQ ID NO: 3, or both, or an antigen-binding fragment thereof, to comprise the heavy and light chain CDRs of SEQ ID NO:48, 56, 68, 69, 78 and 89, respectively (claim 1) or comprise heavy and light chain variable regions encoded by nucleotide sequences comprising SEQ ID NO:5 and 7, respectively (claim 103).
The rejection of claims 1, 3, 4, 6, 7, 12, 13, 16, 18, 44, 50, 51, 55-57, 62, 80, 82, 84, 87, 89, 98, 103, 125, 130, 131, 135-137, 143 and 147 under 35 U.S.C. 103 as being obvious over WO 2015/119923 A1 (cited in the IDS filed 7/30/20) in view of Chen et al. (Canc. Immunol. Res. 3(2):149-60, 2014, cited in the IDS filed 7/30/10) and US Patent 10,279,038 B2, 10,279,039 B2, 10,279,040 B2, 10,350,292 B2 or 10,434,175 B2 (all of which are a continuation or divisional of parent application 16/123,742) is withdrawn in view of the  statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement, which statement is set forth in the REMARKS filed 8/18/22 on p. 20, first full paragraph. 
The rejection of claims 1, 3, 4, 6, 7, 12, 13, 16, 18, 62, 80, 82, 84, 87, 89, 98, 103, 125, 143 and 147 under 35 U.S.C. 103 as being obvious over WO 2015/119923 A1 (cited in the IDS filed 7/30/20) in view of Chen et al. (Canc. Immunol. Res. 3(2):149-60, 2014, cited in the IDS filed 7/30/20), WO 2016/029073 A1 (cited in the IDS filed7/30/20), US Patent 10,899,842 B2 and WO 2012/032433 A1 (cited in the IDS filed 7/30/20) is withdrawn in view of the amendment to independent claims 1 and 103 adding a structural limitation defining the VH and VL CDRs of the anti-CD137 antibody or antigen-binding fragment thereof.


Claim Interpretation
Claims depending from claim 1 necessarily comprise the heavy chain CDR1-3 of SEQ ID NO:48, 56 and 68 and light chain CDR1-3 of SEQ ID NO:69, 78 and 89, respectively. For example, in dependent claim 56, not all the possible sequence pairs of (a)-(x) or sequences 90% identical thereto may meet the required limitations of both comprising the agonistic monoclonal antibody or antigen-binding fragment thereof comprising heavy and light chain CDR1-3 as set forth in claim 1 and having the function recited in (i) of claim 1. This also holds for claims such as claim 57, 131, 136 and 137.  The examiner does not have the means to determine if any of the species listed in the dependent claims do not meet the structural and functional requirements of the independent claim from which they depend.  If they do not, then those portions of the claims do not further limit claim 1 or 103, and those dependent claims would be properly rejected under 35 USC 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 35 U.S.C. 112(d)states:
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

If this is the case, Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Objections
Claims 18, 55, 62 and claim 4 are objected to because of the following informalities: Claim 18 recites that the antagonist is a “monoclonal antibody that specifically binds to human PD-L1, PD-1, or an antigen binding fragment thereof.”  The “or” is misplaced in claim 18 and should be between PD-L1 and PD-1.  The following phrasing is suggested: “..monoclonal antibody or an antigen-binding fragment thereof that specifically binds to human PD-L1[[,]] or PD-1 or “one or more” to avoid redundancy and confusion.  Similarly, claim 4 recites at least 2 doses, at least 3 doses,… at least 10 doses”; however, any number of doses about 2 is already encompassed. There is no upper limit. As a result, if using the term “at least”, then all doses more than 2 should be deleted.  Alternatively, if it is desired that the maximum number is 10, then the term “at least” should not be used in the claim. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 6, 7, 12-13, 16, 18, 51, 55-57, 62, 80, 82, 84, 87, 89, 98, 103, 130, 131, 136-137, 143 and 147 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-16 of U.S. Patent No. 10,279,038 (‘038) in view of WO 2016/029073 A1 (cited in the IDS filed7/30/20) for the reasons set forth in the previous Office action. 
Both the instant application and patent recite the agonist monoclonal antibody that specifically binds human CD137 comprising the CDRs and VH/VL of SEQ ID NO:4 and 6, respectively.  The patent claims are limited to the antibody, while the instant claims have both composition claims comprising said antibody and a PD-1 antagonist, and method claims comprising administration of said antibody and a PD-1 antagonist for the treatment of cancer.  
It would have been obvious to have said CD137 antibody in a composition and used in the treatment of cancer in view of WO 2016/029073, which taught that PD-1 mediates immunosuppression [0004]. “In certain embodiments, the subject has been pre-treated for the cancer. In other embodiments, the cancer is an advanced, metastatic and/or refractory cancer. In preferred embodiments, the administration of the combination of the anti-PD-1 antibody and the anti-CD 137 antibody induces a durable clinical response in the patient.” ([0008], see also [0004], [0040], [0069])  Also disclosed is at least one treatment cycle, including wherein the anti-PD-1 antibody is administered after the anti-CD137 antibody ([0012]). Paragraph [0005] discusses that CD137 is induced with Tcell receptor activation and on CD4+ and CD8+ T cells. The antibody also enhances cytokine production, especially IFNγ ([0075]). It may be human or humanized and may be of an IgG1 or IgG4 isotype ([0046]).  Prior art agonist antibody urelumab is taught as fully human IgG4 ([0076]).  PD-L1 is noted as expressed on tumors ([00214]). Preclinical results (Ex. 1, [00154]) were based on “The rationale is to utilize pharmaceutical manipulation to coordinately reverse T cell inhibition by blocking the PD-1 pathway using a PD-1 blocking mAb while at the same time stimulating T cell proliferation using an agonistic anti-CD137 mAb.”  It further would have been obvious to have a composition comprising both therapeutic agents for the treatment of cancer, since they were used together for that purpose. 


Claims 1, 3, 6, 7, 12-13, 16, 18, 51, 55-57, 62, 80, 82, 84, 87, 89, 98, 103, 130, 131, 136-137, 143 and 147 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-17 and 20 of U.S. Patent No. 10,279,039 (‘039) in view of WO 2016/029073 A1 (cited in the IDS filed7/30/20) for the reasons set forth in the previous Office action. 
Both sets of claims are drawn to a method of treating cancer comprising administering an agonist monoclonal antibody that specifically binds human CD137 and comprises the CDRs and VH/VL of SEQ ID NO:4 and 6, respectively. The patent does not claim inclusion of a PD-1 antagonist or actual administration or a composition comprising the CD137 antibody and a PD-1 antagonist.
It would have been obvious to use a PD-1 antagonist, including an anti-PD1 antibody for the treatment of cancer in view of WO 2016/029073, which taught that PD-1 mediates immunosuppression [0004]. “In certain embodiments, the subject has been pre-treated for the cancer. In other embodiments, the cancer is an advanced, metastatic and/or refractory cancer. In preferred embodiments, the administration of the combination of the anti-PD-1 antibody and the anti-CD 137 antibody induces a durable clinical response in the patient.” ([0008] , see also [0004], [0040], [0069])  Also disclosed is at least one treatment cycle, including wherein the anti-PD-1 antibody is administered after the anti-CD137 antibody ([0012]).  Paragraph [0005] discusses that CD137 is induced with Tcell receptor activation and on CD4+ and CD8+ T cells. The antibody also enhances cytokine production, especially IFNγ ([0075]).  It may be human or humanized and may be of an IgG1 or IgG4 isotype ([0046]).  Prior art agonist antibody urelumab is taught as fully human IgG4 ([0076]). PD-L1 is noted as expressed on tumors ([00214]). Preclinical results (Ex. 1, [00154]) were based on “The rationale is to utilize pharmaceutical manipulation to coordinately reverse T cell inhibition by blocking the PD-1 pathway using a PD-1 blocking mAb while at the same time stimulating T cell proliferation using an agonistic anti-CD137 mAb.”  It further would have been obvious to have a composition comprising both therapeutic agents for the treatment of cancer, since they were used together for that purpose. 


Claims 1, 3, 6, 7, 12-13, 16, 18, 51, 55-57, 62, 80, 82, 84, 87, 89, 98, 103, 130, 131, 136-137, 143 and 147 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-17 and 20 of U.S. Patent No. 10,279,040 (‘040) in view of WO 2016/029073 A1 (cited in the IDS filed7/30/20) for the reasons set forth in the previous Office action.  
The instant claims are drawn to a method of treating cancer, with dependent claim 7 specifying the method enhances a cancer-specific immune response and claims 12-13 reciting that it produces a T cell response, which includes production of IFNγ, which is caused by T cell activation.  The patent claims are drawn to a method of inducing or enhancing an anti-tumor immune response having a tumor. Both methods are conducted by administration of an agonist monoclonal antibody that specifically binds human CD137 comprising the CDRs and VH/VL of SEQ ID NO:4 and 6, respectively.  The patent does not claim inclusion of a PD-1 antagonist or a composition comprising the CD137 antibody and a PD-1 antagonist.
It would have been obvious to use a PD-1 antagonist, including an anti-PD1 antibody for the treatment of cancer in view of WO 2016/029073, which taught that PD-1 mediates immunosuppression [0004]. “In certain embodiments, the subject has been pre-treated for the cancer. In other embodiments, the cancer is an advanced, metastatic and/or refractory cancer. In preferred embodiments, the administration of the combination of the anti-PD-1 antibody and the anti-CD 137 antibody induces a durable clinical response in the patient.” ([0008] , see also [0004], [0040], [0069])  Also disclosed is at least one treatment cycle, including wherein the anti-PD-1 antibody is administered after the anti-CD137 antibody ([0012]).  Paragraph [0005] discusses that CD137 is induced with Tcell receptor activation and on CD4+ and CD8+ T cells. The antibody also enhances cytokine production, especially IFNγ ([0075]).  It may be human or humanized and may be of an IgG1 or IgG4 isotype ([0046]).  Prior art agonist antibody urelumab is taught as fully human IgG4 ([0076]). PD-L1 is noted as expressed on tumors ([00214]). Preclinical results (Ex. 1, [00154]) were based on “The rationale is to utilize pharmaceutical manipulation to coordinately reverse T cell inhibition by blocking the PD-1 pathway using a PD-1 blocking mAb while at the same time stimulating T cell proliferation using an agonistic anti-CD137 mAb.”   It further would have been obvious to have a composition comprising both therapeutic agents for the treatment of cancer, since they were used together for that purpose. 


Claims 1, 3, 6, 7, 12-13, 16, 18, , 51, 55-57, 62, 80, 82, 84, 87, 89, 98, 103, 130, 131, 136-137, 143 and 147 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-17 of U.S. Patent No. 10,350,292 (‘292) in view of WO 2016/029073 A1 (cited in the IDS filed7/30/20) for the reasons set forth in the previous Office action.
Both the instant application and patent recite the agonistic monoclonal antibody that specifically binds human CD137 comprising the CDRs and VH/VL of SEQ ID NO:4 and 6, respectively.  The patent claims are limited to the antibody, while the instant claims have both composition claims comprising said antibody and a PD-1 antagonist, and method claims comprising administration of said antibody and a PD-1 antagonist for the treatment of cancer.  
It would have been obvious to have said CD137 antibody in a composition and used in the treatment of cancer in view of WO 2016/029073, which taught that PD-1 mediates immunosuppression [0004]. “In certain embodiments, the subject has been pre-treated for the cancer. In other embodiments, the cancer is an advanced, metastatic and/or refractory cancer. In preferred embodiments, the administration of the combination of the anti-PD-1 antibody and the anti-CD 137 antibody induces a durable clinical response in the patient.” ([0008] , see also [0004], [0040], [0069])  Also disclosed is at least one treatment cycle, including wherein the anti-PD-1 antibody is administered after the anti-CD137 antibody ([0012]). Paragraph [0005] discusses that CD137 is induced with Tcell receptor activation and on CD4+ and CD8+ T cells. The antibody also enhances cytokine production, especially IFNγ ([0075]). It may be human or humanized and may be of an IgG1 or IgG4 isotype ([0046]).  Prior art agonist antibody urelumab is taught as fully human IgG4 ([0076]).  PD-L1 is noted as expressed on tumors ([00214]). Preclinical results (Ex. 1, [00154]) were based on “The rationale is to utilize pharmaceutical manipulation to coordinately reverse T cell inhibition by blocking the PD-1 pathway using a PD-1 blocking mAb while at the same time stimulating T cell proliferation using an agonistic anti-CD137 mAb.”   It further would have been obvious to have a composition comprising both therapeutic agents for the treatment of cancer, since they were used together for that purpose. 


 Claims 1, 3, 6, 7, 12-13, 16, 18, 51, 55-57, 62, 80, 82, 84, 87, 89, 98, 103, 130, 131, 136-137, 143 and 147 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-12 and 15 of U.S. Patent No. 10,434,175 (‘175) in view of WO 2016/029073 A1 (cited in the IDS filed7/30/20) for the reasons set forth in the previous Office action.  
Both sets of claims are drawn to a method of treating cancer by administration of a monoclonal antibody that binds CD137 and comprising the CDRs and VH/VL of SEQ ID NO:4 and 6, respectively, (see claim 15 of ‘175). ‘175 specifies isotypes of the antibody, IgG1 or IgG4.  The patent does not claim inclusion of a PD-1 antagonist or actual administration or a composition comprising the CD137 antibody and a PD-1 antagonist.
It would have been obvious to use a PD-1 antagonist, including an anti-PD1 antibody for the treatment of cancer in view of WO 2016/029073, which taught that PD-1 mediates immunosuppression [0004]. “In certain embodiments, the subject has been pre-treated for the cancer. In other embodiments, the cancer is an advanced, metastatic and/or refractory cancer. In preferred embodiments, the administration of the combination of the anti-PD-1 antibody and the anti-CD 137 antibody induces a durable clinical response in the patient.” ([0008] , see also [0004], [0040], [0069])  Also disclosed is at least one treatment cycle, including wherein the anti-PD-1 antibody is administered after the anti-CD137 antibody ([0012]).  Paragraph [0005] discusses that CD137 is induced with Tcell receptor activation and on CD4+ and CD8+ T cells. The antibody also enhances cytokine production, especially IFNγ ([0075]). It may be human or humanized and may be of an IgG1 or IgG4 isotype ([0046]).  PD-L1 is noted as expressed on tumors ([00214]). Preclinical results (Ex. 1, [00154]) were based on “The rationale is to utilize pharmaceutical manipulation to coordinately reverse T cell inhibition by blocking the PD-1 pathway using a PD-1 blocking mAb while at the same time stimulating T cell proliferation using an agonistic anti-CD137 mAb.”   It further would have been obvious to have a composition comprising both therapeutic agents for the treatment of cancer, since they were used together for that purpose. 


Claims 1, 3, 6, 7, 12, 13, 16, 18, 51, 55-57, 62, 80, 82, 84, 87, 89, 98, 103, 125, 130, 131, 136-137, 143 and 147 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, 15, 22, 23, 33, 44-46, 52, 59, 62-64, 80, 81, 84-86, 89-91, 96, 97, 102-104, 116, 125-127, 130, 132 and 139-143 of copending Application No. 16/765,585 (‘585) in view of WO 2016/029073 A1 (cited in the IDS filed7/30/20) for the reasons set forth in the previous Office action and for the following reason addressing the amendment to the instant claims: claim 45 of ‘585 recites that the agonist monoclonal anti-CD137 antibody has the CDR1-3H of SEQ ID NO:48, 56 and 68, and the CDR-13L of SEQ ID NO:69, 78 and 89, respectively.  Additionally, ‘585 in claim 47 specifies that the antibody has the VH of SEQ ID NO:4 and VL of SEQ ID NO:6. Therefore, the antibody that binds human CD137 in both applications are the same. 
Both applications claim a method of treating cancer or enhancing a cancer-specific immune response by administering the same antibody as recited in the instant claims, i.e., a agonistic monoclonal antibody that specifically binds human CD137 with an affinity (KD) of about 30-100 nM, or that binds an epitope on human CD137 comprising K114 of SEQ ID NO:3, or both, or antigen-binding fragment thereof, as well as claim a composition comprising said anti-CD137 antibody. Both applications also comprise administering a tumor targeting agent, encompassing an anti-PD-1 antagonist (e.g., instant claim 143). Copending application ‘585 does not specify the second agent as a PD-1 antagonist. However, claim 9 of the copending application indicates the tumor antigen is expressed or overexpressed by the tumor, and instant claim 16 indicates the tumor expresses or overexpresses PD-L1.
It would have been obvious to use as the second agent an immune checkpoint inhibitor for the TAA or TSA in the method of cancer treatment, especially for the treatment of cancer in view of WO 2016/029073, which taught that PD-1 mediates immunosuppression [0004]. “In certain embodiments, the subject has been pre-treated for the cancer. In other embodiments, the cancer is an advanced, metastatic and/or refractory cancer. In preferred embodiments, the administration of the combination of the anti-PD-1 antibody and the anti-CD 137 antibody induces a durable clinical response in the patient.” [0008]  Also disclosed is at least one treatment cycle, including wherein the anti-PD-1 antibody is administered after the anti-CD137 antibody[0012].
This is a provisional nonstatutory double patenting rejection.


Applicant argues (p. 18 of REMARKS) that amendment of claims 1 and 103 has obviated the rejections because the now recited heavy and light chain variable regions comprising the specific amino acids are not taught or suggested by any of the cited references.  The argument has been fully considered, but is not persuasive.  SEQ ID NO:4 and 6 are VH and VL sequences, respectively, and are recited in the claims of the above patents and copending application, and comprise the heavy and light chain CDRs set forth in amended instant claims 1 and 103. Therefore, the instant claims remain rejected on the ground of nonstatutory double patenting.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55, 84, 87, 89 and 103 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As independent claim 1 and 103 have been amended, they recite an isolated agonistic monoclonal antibody or an antigen-binding fragment thereof.  Dependent claims 55, 84, 87 and 89 and the newly amended end of claim 103 recites the limitation "antigen-binding portion".  There is insufficient antecedent basis for this limitation in the claim.  The rejection could be obviated by replacing the word “portion” with “fragment”.


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        November 1, 2022